           Case 1:19-cv-00324-TJK Document 18 Filed 10/25/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI

                       Plaintiff

                v.
                                                                  Case Number: 1:19-cv-324
ROGER STONE

                       Defendant.

                       NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiffs Jerome Corsi (“Plaintiff”) hereby notify the Court of supplemental legal

authority that conclusively shows that Defendants are subject to personal jurisdiction in the

District of Columbia in this case. These cases are: (1) Lewy v. Southern Poverty Law Center,

Inc., 723 F. Supp. 2d 116 (D.D.C. 2010) and (2) Blumenthal v. Drudge, 992 F. Supp. 44 (D.D.C.

1998).

                             Lewy v. Southern Poverty Law Center

         In Lewy, this same Court found that Southern Poverty Law Center (“SPLC”) was subject

to personal jurisdiction in the District of Columbia. 723 F. Supp. 2d at 129. In analyzing SPLC’s

connections with the District of Columbia, the Court made the following findings that mirror the

instant case: SPLC is a non-profit corporation residing in Alabama, but it operates a website that

is accessible to D.C. residents. Id. at 120. Visitors to SPLC’s website can “enter their email

address and subscribe to the organization's newsletters.” Id. Visitors to the SPLC website were

able to make a donation to the SPLC and comment or post on its weblog. Id. In the year 2008,

SPLC received “$29,118 in online donations from 133 different donors based in the District of

Columbia.” Id. SPLC also distributes publications to individuals in the District of Columbia. Id.




                                                1
          Case 1:19-cv-00324-TJK Document 18 Filed 10/25/19 Page 2 of 5



at 121. Lastly, SPLC monitors hate groups in the District of Columbia and solicits information

from District of Columbia sources in preparing articles for publication. Id.

       The Court summed up its findings that SPLC had maintained a “persistent course of

conduct” in the District of Columbia – adequate to confer personal jurisdiction – by “(1)

maintaining an interactive website available to D.C. residents 24 hours per day through which

residents can sign up for information and donate to SPLC; (2) distributing its Teaching

Tolerance and Intelligence Report magazines to D.C. residents through the mail; (3) soliciting

and receiving millions of dollars in donations from D.C. residents by mail, phone, and over the

internet; (4) sending its employees to the District for training sessions and conferences; (5)

monitoring hate groups in the District of Columbia; and (6) gathering information from sources

in the District of Columbia for its publications.” Id. at 126.

                                       Blumenthal v. Drudge

       This same Court also found that it had personal jurisdiction over Matt Drudge, a

California resident who maintained the Drudge Report, a gossip column focusing on gossip from

Hollywood and Washington D.C. Blumenthal, 992 F. Supp. 44 at 46 – 47. Blumenthal appears to

be somewhat of a landmark case in this arena, given the fact that it was decided in the early days

of the internet, and it was cited extensively by the Honorable Colleen Kollar-Kotelly in her

decision in Lewy from twelve years later.

       The Blumenthal Court ultimately found that it had personal jurisdiction over Drudge

based on six factors, which closely resemble the factors used by the Lewy court: “1) the

interactivity of the web site between the defendant Drudge and District residents; (2) the regular

distribution of the Drudge Report via AOL, e-mail and the world wide web to District residents;

(3) Drudge's solicitation and receipt of contributions from District residents; (4) the availability




                                                  2
            Case 1:19-cv-00324-TJK Document 18 Filed 10/25/19 Page 3 of 5



of the web site to District residents 24 hours a day; (5) defendant Drudge's interview with C-

SPAN; and (6) defendant Drudge's contacts with District residents who provide gossip for the

Drudge Report.” Id. at 57.

                                      Facts Applied to This Case

          The facts here are incredibly analogous to both Lewy and Blumenthal, and based on those

cases, Defendant Stone must be subject to personal jurisdiction here as well.

          First, Defendant Stone’s website, www.stonecoldtruth.com, is also clearly not a passive

site, and is extremely interactive between Defendant Stone and its visitors. At the bottom of each

article is a space for users to enter comments. Even more, users are able to contact Defendants

directly, through their contact page.1

          Second, Defendant Stone clearly distributes it content to residents of the District of

Columbia on a regular basis. It is inconceivable that a significant portion of Defendant Stone’s

website readers are not residents of the District of Columbia, especially given the fact that

Defendant Stone is a longtime Washington D.C. lobbyist and strategist, whose business and

livelihood is centered in this judicial district, as set forth in full in its complaint

          Third, Defendant Stone also solicits contributions and donations online, through the site

www.stonedefensefund.com allowing its users to donate directly online. Defendant Stone also

operates an extensive online store that allows for its followers to give it financial support 2 .

Again, it is inconceivable that a significant portion of Defendant Stone’s donors and buyers are

not residents of the District of Columbia, especially given the fact that Defendant Stone is a

longtime Washington D.C. lobbyist and strategist, whose business and livelihood is centered in

this judicial district, as set forth in full in its complaint. At a minimum, this issue must proceed to

1
    https://stonecoldtruth.com/contact/
2
    https://stonecoldtruth.com/shop/

                                                    3
          Case 1:19-cv-00324-TJK Document 18 Filed 10/25/19 Page 4 of 5



discovery. Furthermore, as he has been indicted in this judicial district by Special Counsel

Robert Mueller, he is clearly seeking to raise money in this judicial district to help pay for his

legal defense.

        Fourth, similar Blumenthal, the Defendant Stone’s websites are also available to District

of Columbia residents 24 hours a day.

        Fifth, given Defendant Stone’s career as a Washington D.C. lobbyist and strategist, who

even served on President Trump’s campaign team at one point, it is abundantly clear that

Defendant Stone must travel extensively to and from the District of Columbia.

        Sixth, Defendant Stone’s website bears a close resemblance to both SPLC and Drudge, as

they are heavily reliant on American politics to generate views and users, and thus money. Thus,

Defendant Stone will also need to have extensive contacts in this judicial district that they use to

source their material, as found by both the Lewy and Blumenthal courts. This will also be

uncovered in discovery.

                                             Conclusion

        Based on the above cases, which both bear a shockingly close resemblance to the instant

case, it is clear that this Court is able to exercise personal jurisdiction over Defendant Stone here.

At a minimum, Plaintiff must be permitted to conduct personal jurisdiction discovery to confirm

what the parties and this Court must already know – that Defendant Stone has engaged in a

“persistent course of conduct” in this judicial district.



Dated: October 25, 2019                                       Respectfully submitted,


                                                                 /s/ Larry Klayman
                                                              Larry Klayman, Esq.
                                                              KLAYMAN LAW GROUP, P.A.



                                                   4
         Case 1:19-cv-00324-TJK Document 18 Filed 10/25/19 Page 5 of 5



                                                          D.C. Bar Number: 334581
                                                          2020 Pennsylvania Ave NW #800
                                                          Washington, DC, 20006
                                                          Telephone: (561)-558-5336
                                                          Email: leklayman@gmail.com

                                                          Counsel for Plaintiffs Corsi and
                                                          Klayman




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed October 25,

2019 and served to all counsel of record through the Court’s ECF system.


                                                   /s/ Larry Klayman
                                                   Attorney




                                               5
